J-S27029-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

ALAN WILLIAMS

                            Appellant                  No. 1841 EDA 2014


                Appeal from the PCRA Order dated May 28, 2014
                 In the Court of Common Pleas of Bucks County
                Criminal Division at No: CP-09-CR-0000499-2010


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY STABILE, J.:                                FILED JULY 20, 2015

        Appellant Alan Williams appeals from the order of the Court of

Common Pleas of Bucks County, which denied his request for collateral relief

under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-46. For

the reasons set forth below, we affirm.

        The PCRA court summarized the facts and procedural history of this

case as follows.

               On July 12, 2010, [Appellant] was found guilty of [r]ape by
        [f]orcible [c]ompulsion, [r]ape by [t]hreat of [f]orcible
        [c]ompulsion, [c]riminal [a]ttempt – IDSI by [f]orcible
        [c]ompulsion, [s]exual [a]ssault, [i]ndecent [a]ssault by [t]hreat
        of [f]orcible [c]ompulsion, [t]erroristic [t]hreats with [i]ntent to
        [t]errorize [a]nother, and [f]alse [i]mprisonment. [Appellant]
        was then found to be a [s]exually [v]iolent [p]redator (“SVP”),
        and was sentenced on March 2, 2011 to serve sixteen (16) to

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S27029-15


       forty (40) years in a state correctional institution followed by a
       period of probation of not less than 5 years.

               Appellant, through counsel, subsequently filed a direct
       appeal to the Superior Court of Pennsylvania. The Superior
       Court affirmed the trial court’s decision on December 9, 2011.
       [Appellant] then filed a timely pro se [PRCA p]etition . . . on
       January 7, 2013, and counsel filed an [a]mended PCRA petition
       on September 16, 2013. Following an evidentiary hearing held
       September 23, 2013, November 14, 2013, and March 27, 2014,
       . . . [Appellant’s] amended petition for relief under the PCRA was
       denied on May 28, 2014 and [Appellant] subsequently filed a
       timely notice of appeal with the Superior Court[.]


PCRA Court Opinion, 9/4/14, at 1-2.            Appellant filed a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal, arguing only that the “[t]rial

counsel was ineffective when he failed to adequately consult with and review

specific discovery materials (CDs containing multiple recorded phone calls)

with [Appellant] prior to trial.”         Rule 1925(b) Statement, 7/21/14.     In

response, the PCRA court issued a Pa.R.A.P. 1925(a) opinion, wherein it

concluded Appellant’s ineffectiveness claim was without merit. Specifically,

the PCRA determined Appellant failed to meet the Pierce1 test to the extent

Appellant failed to establish his trial counsel’s actions did not have a

reasonable strategic basis or that Appellant suffered actual prejudice

because of the trial counsel’s actions.

       On appeal,2 Appellant repeats the same argument that he raised in his

Rule 1925(b) statement.          After careful review of the parties’ briefs, the

____________________________________________


1
    Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987).
2
  “In reviewing the denial of PCRA relief, we examine whether the PCRA
court’s determination ‘is supported by the record and free of legal error.’”
(Footnote Continued Next Page)


                                           -2-
J-S27029-15



record on appeal, and the relevant case law, we conclude that the PCRA

court’s Rule 1925(a) opinion authored by President Judge Jeffrey L. Finley,

thoroughly and adequately disposes of Appellant’s issue on appeal. 3      See

PCRA Court Opinion, 9/4/14, at 2-10. We, therefore, affirm the PCRA court’s

order denying Appellant’s PCRA petition. We direct that a copy of the PCRA

court’s September 4, 2014 opinion be attached to any future filings in this

case.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/20/2015

                       _______________________
(Footnote Continued)

Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014) (quoting
Commonwealth v. Rainey, 928 A.2d 215, 223 (Pa. 2007)).
3
  We observe Appellant’s brief is bereft of any discussion or argument with
respect to the arguable merit prong of the Pierce test. As we recently
emphasized, “[a] petitioner must prove all three factors of the Pierce test,
or the [ineffectiveness] claim fails. In addition, on appeal, a petitioner must
adequately discuss all three factors of the Pierce test, or the appellate
court will reject the claim.” Commonwealth v. Reyes-Rodriguez, 111
A.3d 775, 780 (Pa. Super. 2015) (en banc) (emphasis added) (citing Fears,
86 A.3d at 804)). Despite Appellant’s failure to discuss the arguable merit
prong on appeal, we need not address whether his ineffectiveness claim is
waived because, as stated, the PCRA court adequately disposed of the claim
in its Rule 1925(a) opinion.



                                            -3-
Circulated 06/19/2015 02:58 PM
Circulated 06/19/2015 02:58 PM
Circulated 06/19/2015 02:58 PM
Circulated 06/19/2015 02:58 PM
Circulated 06/19/2015 02:58 PM
Circulated 06/19/2015 02:58 PM
Circulated 06/19/2015 02:58 PM
Circulated 06/19/2015 02:58 PM
Circulated 06/19/2015 02:58 PM
Circulated 06/19/2015 02:58 PM